Filed 12/30/20 In re D.B. CA1/5
       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                                    DIVISION FIVE

 In re D.B., a Person Coming
 Under the Juvenile Court
 Law.
 THE PEOPLE,
      Plaintiff and Respondent,
 v.
 D.B.,                                                 A159503
      Defendant and Appellant.
                                                       (Contra Costa County
                                                       Super. Ct. No. J1800561)



         Appellant D.B. appeals from an order continuing his status
on non-wardship probation pursuant to Welfare and Institutions
Code section 725.1 (See In re Do Kyung K. (2001) 88 Cal. App. 4th
583, 587–591 [order appealable].) His court-appointed appellate
counsel has filed a brief raising no issues and seeking our
independent review of the record pursuant to People v. Wende
(1979) 25 Cal. 3d 436 (Wende) and Anders v. California (1967) 386
U.S. 738 (Anders). We find no arguable issues and affirm.


        Further statutory references are to the Welfare and
         1

Institutions Code unless otherwise indicated.

                                                1
                        I. BACKGROUND
      On May 2, 2019, 17-year-old appellant was accompanied by
two other peers and grabbed a cell phone from Ariana H. in San
Francisco. She struggled with appellant, trying to get the phone
back, and he punched her. Ariana H. was assisted by Jordan E.,
whom appellant also punched.
      Appellant admitted two counts of an amended wardship
petition alleging grand theft person and battery with serious
bodily injury in exchange for the dismissal of other charges and
allegations. (§ 602; Pen. Code, §§ 487, subds. (c), 243, subd. (d).)
The case was transferred from San Francisco to Contra Costa
County.
      Appellant was a dependent of the court when he committed
the offense in this case, and the probation officer recommended
that he be granted non-wardship probation under section 725 and
continue to be supervised under the dependency system.
(§ 241.1.) At a disposition hearing held on June 17, 2019,
appellant was granted probation without a declaration of
wardship pursuant to section 725 and was placed in a group
home.
      On August 15, 2019, the probation department filed a
petition under section 777 alleging that appellant had violated
his probation by failing to obey the rules of his placement.
Certain facts were stricken and appellant admitted the petition
as amended on August 29, 2019. On September 18, 2019, a
second petition was filed under section 777 alleging appellant



                                  2
had violated probation by failing to attend school, testing positive
for THC and leaving a placement without permission. He
admitted the allegations in the second petition on September 27,
2019 and was released on home supervision. A disposition
hearing on the violations was set for November 1, 2019, but
appellant failed to appear and the court revoked his non-
wardship probation.2
      A third petition under section 777 was filed on November 7,
2019, alleging appellant had violated probation by disobeying the
rules of his placement and testing positive for THC. Appellant
admitted the violation on November 15, 2019 and was ordered
detained in juvenile hall.
      A disposition hearing was held on December 19, 2019.
Appellant waived irregularities in the proceedings and the court
adopted the probation officer’s recommendation. Appellant (now
18 years of age) was ordered released from juvenile hall into the
custody of his grandmother, and it was contemplated that he
would go live with his father in Oklahoma. Non-wardship
probation was reinstated under section 725 and continued until
March 1, 2020, when the court anticipated it would terminate “if
everything goes well.” The court ordered victim restitution to be
determined at a later date as to Ariana H. and set it at zero as to
Jordan E. Appellant filed a timely notice of appeal.




      2Appellant filed a notice of appeal from this hearing, but
that appeal was dismissed as premature because there was not
yet any disposition. (See In re Shaun R. (2010) 188 Cal. App. 4th
1129, 1138.)

                                 3
                        II. DISCUSSION
      Appointed counsel has filed a Wende/Anders brief raising
no issues. Appellant has been advised of his right to file a
supplemental brief but has not filed such a brief. (People v. Kelly
(2006) 40 Cal. 4th 106, 124.)
      This appeal may be moot because the anticipated
expiration date of appellant’s section 725 probation (March 1,
2020) has passed. But even if it is not moot, our review of the
record discloses no arguable issues. Appellant was advised of his
constitutional rights before the admissions of his probation
violations as well as the penal consequences of those admissions.
He waived irregularities in the proceedings at the hearing on
December 19, 2019 and was not declared a ward of the court. Nor
was he placed in custody by the court’s December 19, 2019 order.
                       III. DISPOSITION
      The judgment is affirmed.




                                  4
                                  NEEDHAM, J.




We concur.




SIMONS, Acting P.J.




REARDON, J. *




In re D.B. / A159503


     * Judge of the Superior Court of Alameda County, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.

                              5